DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to the amendments received after a Non-Final Rejection on 27 April 2022. Claims 1-5, 7-15, 17-18, 20, 24 and 40-41 are currently pending.
Claim Objections
Claim 24 is objected to because of the following informalities:
In line 3, it appears that the phrase “an ETT” should read “an endotracheal tube (ETT).”
In line 4, it appears that the phrase “the glottis aperture” should read “the glottic aperture.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 18 and 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 18 recites the limitation "the hollow stylet" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 18 to read “the stylet” would overcome this rejection. For examination purposes, claim 18 will be treated as reading as such.
Claim 20 recites the limitation "the hollow stylet" in line 1. There is insufficient antecedent basis for this limitation in the claim.
	Note: It appears that amending line 1 of claim 20 to read “the stylet” would overcome this rejection. For examination purposes, claim 20 will be treated as reading as such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 7-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartz et al. (U.S. Patent Application Publication 2012/0078050).
	Schwartz et al. disclose (as to claim 1) an ergonomic stylet handle (20) comprising a handle (i.e. handle defined by 20, 21 and 22) having a body (20) between a front (i.e. front defined by 21), a back (i.e. back defined by 22), a top (i.e. top defined adjacent 23) and a bottom (i.e. bottom defined adjacent 12), wherein the front of the handle is capable of accommodating (i.e. via 21) one or more fingers of a user (see Figure 1), the back of the handle is capable of accommodating or fitting a palm of the user (see Figure 1), the bottom of the handle is capable of containing or coupling with a stylet (11), wherein the front and back of the handle are offset (offset orientation as best seen in Figure 2) relative to a horizontal long axis (A-A) of the handle body (i.e. see Figure 2 illustrating how the front and back are offset relative to the body) to improve the ergonomics of the handle (i.e. as can be seen in Figure 1, the user is capable of more ergonomically holding the handle relative to a patient), wherein (as to claim 2) the front of the handle is offset from (i.e. offset relative to axis A-A) the body of the handle by 10 to 60 degrees (i.e. it is clear from Figure 2 that the offset / angle from A-A is between 10 and 60 degrees), wherein (as to claim 4) the back of the handle is offset (i.e. not collinear with axis A-A), wherein (as to claim 7) the top can be capable of including a number (e.g. one) of accessory members (23), wherein (as to claim 8) the accessory member is a visualization member (23, i.e. a display means), wherein (as to claim 9) the handle further comprises an endotracheal tube (ETT) advancement member (i.e. member defined by 12A, 24 and 24A) having a proximal end (12A) and a distal end (24), wherein the proximal end is capable of providing an application of force (i.e. via the user) along the length of the member and the distal end is capable of interacting with an ETT (25, see paragraph 0078), wherein (as to claim 12) the handle further comprises a stylet (11), wherein (as to claim 13) the stylet is releasably connected to the handle (see paragraph 0078), and wherein (as to claim 14) the stylet is releasably connected by a snap-fit coupling (see paragraph 0107) (see Figures 1A-28C, and paragraphs 0078-0122).
	Note: The term “horizontal” is a relative term (i.e. depending upon how the handle is held, the “horizontal” axis can be interpreted differently). The term also gives no patentably distinct structure to the claimed invention. The fact that the handle can be held by a user in many orientations (i.e. vertically, horizontally, etc.) indicates that the claimed invention can be anticipated by that of Schwartz et al.
Claims 1, 4-5 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Behrstock (U.S. Patent 4,699,138).
Behrstock discloses (as to claim 1) an ergonomic stylet handle (24) comprising a handle (i.e. handle defined by 10) having a body (i.e. body defined by 10) between, a front (i.e. front defined by 38), a back (i.e. back defined by 40), a top (i.e. top defined by 36) and a bottom (i.e. bottom defined by 26), wherein the front of the handle is capable of accommodating (i.e. via 38) one or more fingers of a user (see column 4, line 68 – column 5, line 2), the back of the handle is capable of accommodating or fit a palm of the user (i.e. although the disclosure indicates that 40 is utilized by a thumb, this is an intended use statement and it is the examiner’s position that 40 can also be utilized by a palm if so desired), the bottom of the handle is capable of containing or coupling with a stylet (22), wherein the front and back of the handle are offset (offset orientation as best seen in Figure 2) relative to a horizontal long axis (i.e. axis defined along and through center of 36 as best seen in Figure 2) of the handle body (i.e. see Figure 2 illustrating how the front and back are offset relative to the body) to improve the ergonomics of the handle (i.e. as can be seen in Figure 2, the user is capable of more ergonomically holding the handle relative to a patient), wherein (as to claim 4) the back of the handle is offset (i.e. not collinear with an axis defined along and through 34), wherein (as to claim 5) the front has 1 finger loop (38), wherein (as to claim 11) the handle further comprises a bougie (42) that is capable of being advanced through the handle (advancement as best seen in Figure 4) (i.e. although 42 is disclosed as a “stylet,” the applicant’s current specification defines a “bougie” as a thin cylinder of rubber or plastic, metal or other material that is inserted into or through a body passageway, such as the esophagus, to diagnose or treat a condition, and can be used to widen a passageway, guide another instrument into a passageway, or dislodge an object; it is the examiner’s position that the disclosed “stylet” fits the applicant’s own definition as a “bougie”), wherein (as to claim 12) the handle further comprises a stylet (22), wherein (as to claim 13) the stylet is releasably connected to (i.e. via the interaction between 22 and 26) the handle, and wherein (as to claim 14) the stylet is releasably connected by a friction fit coupling (see Figure 3, and column 4, lines 31-34) (see Figures 1-4, and column 3, line 60 – column 6, line 24).
Note: The term “horizontal” is a relative term (i.e. depending upon how the handle is held, the “horizontal” axis can be interpreted differently). The term also gives no patentably distinct structure to the claimed invention. The fact that the handle can be held by a user in many orientations (i.e. vertically, horizontally, etc.) indicates that the claimed invention can be anticipated by that of Behrstock.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (U.S. Patent Application Publication 2012/0078050).
Schwartz et al. disclose the claimed invention except for wherein the front of the handle is offset from the body of the handle by 40 to 50 degrees.
Schwartz et al. set forth that the offset (i.e. extension) of the front of the handle is a result effective variable, wherein the exact offset (i.e. extension) is nonparallel with axis A-A and allows for convenient articulation of a portion of the stylet (see paragraphs 0078 and 0092).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Schwartz et al. with wherein the front of the handle is offset from the body of the handle by 40 to 50 degrees, for the purpose of providing a desired offset (i.e. extension) to be used by the user to conveniently articulate the portion of the stylet, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (see In re Aller, 105 USPQ 233).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartz et al. (U.S. Patent Application Publication 2012/0078050), as applied to claim 1 above, in view of Benz et al. (U.S. Patent 6,616,634).
	Schwartz et al. disclose the claimed invention except for wherein the front has 1, 2, 3, or 4 finger loops or grooves.
	Benz et al. teach the use of a handle (i.e. handle defined by 12 and 13) having a front (i.e. front defined at 28) capable of accommodating one or more fingers of a user (see Figures 4 and 5), wherein the front has a number of grooves (e.g. 25 and 30) (see Figures 1 and 4-5, and column 7, line 66 – column 9, line 17).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the invention of Schwartz et al. with wherein the front has 1, 2, 3, or 4 grooves in view of Benz et al. in order to provide an increased surface area on which to distribute forces exerted by the user thereby decreasing discomfort, strain and fatigue.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 17-18, 20, 24 and 40-41 are allowed.
Response to Arguments
The applicant's arguments filed 27 April 2022 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the offset currently claimed is relative to the plane of the long or vertical axis as viewed from above (i.e., an offset relative to the horizontal long axis of the handle of the device)) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).
Furthermore, and as stated in the rejections above, the term “horizontal” is a relative term (i.e. depending upon how the handle is held, the “horizontal” axis can be interpreted differently). The term also gives no patentably distinct structure to the claimed invention. The fact that the handle can be held by a user in many orientations (i.e. vertically, horizontally, etc.) indicates that the claimed invention can be anticipated by that of Schwartz et al. and Behrstock.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Furman et al. (U.S. Patent 9,010,320) disclose an ergonomic stylet handle comprising a handle having offset front and back portions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775